Case: 2:11-cv-01016-EAS-MRM Doc #: 2210 Filed: 05/13/19 Page: 1 of 2 PAGEID #: 107061




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                                         :    Case No. 2:11-cv-1016

                                                              Chief Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

  This Order relates to Plaintiff Cleveland Jackson




         NOTICE OF ORAL ARGUMENT ON MOTION TO QUASH
                          SUBPOENA


         This consolidated capital § 1983 litigation is before the Court on Motion of the Ohio Board

  of Pharmacy (the “Board”) to Quash a Subpoena (“Subpoena”) issued to it by Plaintiff Cleveland

  Jackson (ECF No. 2203). Jackson opposes the Motion (ECF No. 2207) and the Board has filed a

  Reply in support (ECF No. 2208).

         Many areas of dispute remain unclear to the Court. To resolve these in the most expeditious

  manner, this Motion is hereby set for oral argument by telephone at the conclusion of the telephone

  status conference set for 1:30 p.m. on May 14, 2019. In light of the three filings listed above,

  Plaintiff’s counsel must be prepared to state what additional discovery he wants beyond what has

  already been produced and to what claims it is relevant. The Board of Pharmacy’s counsel must

  be prepared to quantify the burden claimed to justify quashing the Subpoena.

         Counsel for the State Defendants shall notify the Court forthwith whether they have been

  served with formal notice of the 30(b)6) deposition.

                                                  1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2210 Filed: 05/13/19 Page: 2 of 2 PAGEID #: 107062



        IT IS SO ORDERED.



  May 13, 2019.

                                                      s/ Michael R. Merz
                                                     United States Magistrate Judge




                                         2
